FILED: NEW YORK COUNTY CLERK 04/09/2019 11:25 AM                                                    INDEX NO. 652069/2019
NYSCEF DOC. NO. 1   Case 1:19-cv-05194-UA Document 1-1 Filed 06/03/19 Page 1 of 21NYSCEF: 04/09/2019
                                                                       RECEIVED




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK
           -----------------------------------------------------------------X
           MARIA VECCHIO, individually, and on behalf of all
           others similarly-situated,                                           Index No.: 652069/2019

                             Plaintiff,
                                                                                SUMMONS
           v.

           QUEST DIAGNOSTICS INC.,
           EXAMONE WORLD WIDE, INC., and
           EXAMONE LLC,

                             Defendants.
           -----------------------------------------------------------------X

          TO:     THE ABOVE NAMED DEFENDANTS:
                  YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to serve
          a copy of your Answer, or, if the Complaint is not served with this Summons, to serve a notice of
          appearance, on the plaintiff’s attorney within 20 days after service of this Summons, exclusive of
          the day of service, where service is made by delivery upon you personally within the state, or
          within 30 days after completion of service where service is made in any other manner. In case of
          your failure to appear or answer, judgment will be taken against you by default for the relief
          demanded in the Complaint. The basis of the venue is Plaintiff’s residence and the location in
          which this cause of action arose.

          Dated: New York, New York
                 April 9, 2019

                                                                       By:/s/ Danielle J. Marlow
                                                                       Danielle J. Marlow
                                                                       Salvatore C. Badala
                                                                       NAPOLI SHKOLNIK PLLC
                                                                       360 Lexington Avenue, 11th Floor
                                                                       New York, New York 10017
                                                                       Telephone: (212) 397-1000
                                                                       Fax: (646) 843-7603
                                                                       Email: dmarlow@napolilaw.com
                                                                              sbadala@napolilaw.com

                                                                       Counsel for Plaintiff




                                                              1 of 3
FILED: NEW YORK COUNTY CLERK 04/09/2019 11:25 AM                               INDEX NO. 652069/2019
NYSCEF DOC. NO. 1   Case 1:19-cv-05194-UA Document 1-1 Filed 06/03/19 Page 2 of 21NYSCEF: 04/09/2019
                                                                       RECEIVED




          Defendant’s Address:

          Quest Diagnostics, Inc.
          c/o Corporation Service Company
          80 State Street
          Albany, New York 12207

          Exam One World Wide Inc.
          c/o Corporation Service Company
          80 State Street
          Albany, New York 12207

          Exam One LLC
          c/o Corporation Service Company
          2711 Centerville Rd
          Suite 400
          Wilmington, Delaware 19808




                                                2 of 3
FILED: NEW YORK COUNTY CLERK 04/09/2019 11:25 AM                                                                                                                                                                                                                            INDEX NO. 652069/2019
NYSCEF DOC. NO. 1                                                   Case 1:19-cv-05194-UA Document 1-1 Filed 06/03/19 Page 3 of 21                                                                                                                             RECEIVED NYSCEF: 04/09/2019




              SUPREME                           COURT                   OF THE                   STATE                    OF           NEW YORK
              COUNTY                         OF NEW                    YORK
                                                                                                                                                                                                                                652069/2019
              MARIA                     VECCHIO,                        individually,                       and           on          behalf                 of        all

              others          similarly-situated,




                                                                                                     Plaintiff
                       -against-




              QUEST                     DIAGNOXTICS                                  INC.,

              EXAMONE                            WORLD                     WIDE,                 INC.,                and

              EXAMONE                            LLC,
                                                                                                      Dejëñdants..




                                                                                                                                                  SUMMONS


                                                                                                                 NAPOLI                      ÑHKOLNIK,                               PLLC
                                                                                                                                                                                  11*
                                                                                                          360          Lexington                         Ave.,                             Floor

                                                                                                           New                York,               New              York                  10017

                                                                                                                          Tel:             (212)397-1000

                                                                                                                         Fax:              (646)              257-5081

                                                                                                                              Attorneys                       Plaintif


              The        üñdcrsigned
                                                         attorney              hereby            certifics,                 pursuant                    to        22         NYCRR                  130-1.1a         that       she      has         read      the      within

              papers          and        that       same          are       not      frivolous                   as     that          term         is        defined                in    22       NYCRR             130-1.1(c)




                                                                                                                                              Damele                         J.   Marlow,                Esq.



              Service              of    a                 of   the       within                                                                                                                   is                e     d-W-d.
                                             copy                                                                                                                                                        hereby

              Dated,

                                   Attorney(s)                  for



              PLEASE                    TAKE         NOTICE:
                                   O NOTICE                       OF ENTRY
                                                    that        the     within          is   a (certified)                     true        copy         of        an                                                duly       entered          in     the     office      of    the

                                                    clerk         of     the      within         named                court           on                                                                 200__.


                                   O         NOTICE                   OF SETTLEMENT
                                                    that        an       order                                                                                           of       which            the     within      is     a true
                                                                                                                                                                                                                                          copy
                                                    will         be      preac:±cd                  for     settlement                       to    the            HON.                                                            one      of        the     judges         of    the

                                                    within              named              Court,          at                                                                                                            on                                              200

                                                    at                               O'clock                            .M.




              Dated,

                                                                                                                                                                         Yours,             etc.

                                                                                                                                                                             NAPOLI              SHKOLNIK,                  PLLC




                                                                                                                                                  3 of 3
FILED: NEW YORK COUNTY CLERK 04/09/2019 11:25 AM                                                    INDEX NO. 652069/2019
NYSCEF DOC. NO. 2      Case 1:19-cv-05194-UA Document 1-1 Filed 06/03/19 Page 4 of 21NYSCEF: 04/09/2019
                                                                          RECEIVED




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         ------------------------------------------ x
                                                                   :
         MARIA VECCHIO, individually, and on
                                                                   :
         behalf of all others similarly-situated,
                                                                   :
                                           Plaintiff,              :   Index No.: 652069/2019
                                                                   :
                             - against -                           :
                                                                   :   CLASS ACTION COMPLAINT
         QUEST DIAGNOSTICS INC.,                                   :
         EXAMONE WORLD WIDE, INC., and                             :
         EXAMONE LLC,                                              :
                                                                   :
                                           Defendants.             :
                                                                   :
         ------------------------------------------                x
                  Plaintiff above, on behalf of herself and on behalf of those similarly situated, by and through

          undersigned counsel, brings this action pursuant to the New York State Labor Law against

          ExamOne World Wide, Inc. ExamOne LLC (collectively, “ExamOne”) and Quest Diagnostics Inc.

          (“Quest Diagnostics,” and, together with ExamOne, “Defendants”), and alleges by and for her

          Complaint against Defendants as follows:

                                              NATURE OF THE ACTION

                  1.       Plaintiff and the class she seeks to represent are Mobile Examiners (“Mobile

          Examiners”) who visit patients (most commonly insurance applicants) at their homes or places of

          business, and conduct physical examinations and basic lab work for the purposes of insurance and

          benefits eligibility and underwriting.

                  2.       Mobile Examiners are primarily compensated on a per-exam basis, and the

          compensation per exam averages at about $20.00. But as detailed in this Complaint, Mobile

          Examiner perform significantly more work than just the actual exam itself.

                  3.       In fact, when taking into account, inter alia, the duration of the exams themselves, the

          extensive amount of travel to, from, and between appointments, and the additional lab work,




                                                          1 of 17
FILED: NEW YORK COUNTY CLERK 04/09/2019 11:25 AM                                                    INDEX NO. 652069/2019
NYSCEF DOC. NO. 2      Case 1:19-cv-05194-UA Document 1-1 Filed 06/03/19 Page 5 of 21NYSCEF: 04/09/2019
                                                                          RECEIVED




          paperwork, and administrative work Medical Examiners must conduct in addition to the actual

          exams -- as well as the significant unreimbursed expenses they incur in connection with their work --

          Mobile Examiners’ per hour compensation is often well below the New York state minimum wage,

          sometimes significantly so.

                  4.       Mobile Examiners also routinely work more than ten hours per day and more than

          40 hours per week, but do not receive any overtime compensation or spread-of-hours pay.

                  5.       Plaintiff thus brings this action to remedy Defendants’ violations of New York state

          law, specifically New York Labor Law, Article 6, §§ 190 et seq. and Article 19, §§ 650 et seq.

          (collectively the “NY Labor Law”).

                  6.       Plaintiff alleges that Defendants regularly and routinely failed to pay minimum wage,

          fail to pay overtime, fail to pay spread-of-hours pay, fail to reimburse for necessary business

          expenses, and fail to accurately calculate hours worked. Plaintiff seeks to bring these claims on

          behalf of herself and the Class of Mobile Examiners similarly situated.

                                              JURISDICTION AND VENUE

                  7.       This Court has personal jurisdiction over Defendants pursuant to CPLR 301 and

          302, including because Defendants have offices, transact business, and contract to supply goods and

          services in this state, and committed tortious acts within this state.

                  8.       Venue is proper in this Court pursuant to CPLR 503 because at least one of the

          parties resides in this District.

                                                         PARTIES

                  9.       Plaintiff is a citizen of the State of New York, as are the members of the Class

          Plaintiff seeks to represent.

                  10.      Defendant ExamOne World Wide, Inc. is a Pennsylvania corporation with its

          headquarters and principal base of business in Kansas.


                                                              2


                                                          2 of 17
FILED: NEW YORK COUNTY CLERK 04/09/2019 11:25 AM                                                    INDEX NO. 652069/2019
NYSCEF DOC. NO. 2   Case 1:19-cv-05194-UA Document 1-1 Filed 06/03/19 Page 6 of 21NYSCEF: 04/09/2019
                                                                       RECEIVED




                  11.     Defendant ExamOne World Wide, Inc. is licensed to and does in fact conduct

          business in New York. Indeed, ExamOne has at least three New York offices, including at 708

          Third Avenue, Suite 315, New York, New York 10017, at 950 New Loudon Road, Latham, New

          York 12110, and at 300 Cross Keys Office Park, Suite 380, Fairport, New York 14550.

                  12.     On information and belief, ExamOne World Wide, Inc. is a wholly owned subsidiary

          of Quest Diagnostics.

                  13.     On information and belief, ExamOne LLC is a Delaware corporation.

                  14.     On information and belief, ExamOne LLC is a wholly owned subsidiary of

          ExamOne World Wide, Inc.

                  15.     Quest Diagnostics is a Delaware corporation with its headquarters and principal

          place of business in New Jersey.

                  16.     Quest Diagnostics is licensed to and does in fact conduct business throughout the

          United States, including in New York.

                                               STATEMENT OF FACTS

                  17.     Plaintiff and the Class she seeks to represent were employed by the Defendants as

          Mobile Examiners, and/or serve(d) as Independent Contractors providing services as Mobile

          Examiners.

                  18.     Each of Plaintiff and the Class she seeks to represent provided services to

          Defendants within the last six (6) years.

          Mobile Examiners’ Extensive Job Responsibilities

                  19.     Plaintiff’s and other Mobile Examiners’ duties include going to private

          appointments for applicants who need to submit paperwork and/or undergo physical exams in

          connection with their applications for life insurance, other insurance, or benefits.

                  20.     The appointments are conducted at the behest of the relevant insurance company


                                                             3


                                                         3 of 17
FILED: NEW YORK COUNTY CLERK 04/09/2019 11:25 AM                                                    INDEX NO. 652069/2019
NYSCEF DOC. NO. 2   Case 1:19-cv-05194-UA Document 1-1 Filed 06/03/19 Page 7 of 21NYSCEF: 04/09/2019
                                                                       RECEIVED




          and/or benefits provider.

                  21.     These appointments typically take place at clients’ private homes or offices.

                  22.     The exams include tasks such as asking detailed questions about applicant health

          and medical history, taking height and weight measurements, measuring blood pressure, measuring

          pulse, taking blood and urine samples, and taking measurements with an electrocardiogram.

                  23.     In addition to client exams, Mobile Examiners are also responsible for numerous

          additional tasks. For example, in preparation for exams, Mobile Examiners are responsible for, by

          way of example, the following tasks: (i) scheduling exams; (ii) calling, texting, and/or e-mailing

          applicants, including to confirm exams, and to inform applicants how to prepare for exams,

          including by fasting; (iii) mapping out routes to, from, sand between exams; (iv) printing out and

          reviewing paperwork for exams (which paperwork was frequently voluminous); (v) assembling exam

          kit, including needles, tubes, labels, gloves, and other supplies; and (vi) assembling and bringing

          necessary equipment for exams, including a stethoscope, blood pressure cuff, electrocardiogram or

          EKG machine, centrifuge, and scale. This “pre-exam” work is time consuming, and often takes 30-

          60 minutes per applicant to complete.

                  24.     Mobile Examiners often have to travel long distances to, from, and between

          examinations, sometimes over 50 miles for just one exam. Notably, Defendants often fail to make

          an effort to schedule successive exams within geographic proximity to one another. As a result,

          Mobile Examiners’ travel time (and expenditures, as detailed below) is maximized rather than

          minimized.

                  25.     The exams themselves are often extremely time consuming. For example, for a

          “paramed” examination, which is an examination Mobile Examiners are frequently required to

          conduct, Mobile Examiners have to obtain a full medical history from the applicant, including all

          medical conditions, treating physicians, and prescribed medications for the last ten (10 ) years, and


                                                             4


                                                         4 of 17
FILED: NEW YORK COUNTY CLERK 04/09/2019 11:25 AM                                                   INDEX NO. 652069/2019
NYSCEF DOC. NO. 2   Case 1:19-cv-05194-UA Document 1-1 Filed 06/03/19 Page 8 of 21NYSCEF: 04/09/2019
                                                                       RECEIVED




          record the information obtained on voluminous paperwork. Each “yes” answer has to be

          accompanied by the “Five Ds” (Date, Diagnosis, Doctor, Drugs, Duration). And if the applicant

          does not know the name, address, or phone number of a treating physician, the name of prescribed

          medication, or other information, the Mobile Examiner has to research this information on his/her

          own time.

                  26.     Mobile Examiners also have to take three (3) separate blood pressure and pulse

          readings, obtain blood samples, obtain urine samples, at times obtain EKG readings, at times

          conduct a comprehensive cognitive evaluation of the patient, and complete related paperwork. In

          sum total, exams frequently exceed 60-90 minutes in duration.

                  27.     Once the exam is completed, a Mobile Examiners’ work is not done. Rather, the

          Mobile Examiner then needs to travel home (or in some circumstances the branch office), and

          complete a number of additional tasks to “close out” the case. Such post-exam tasks include: (i)

          completing, reviewing, and checking paperwork which frequently involves looking up doctors’

          names, addresses and phone numbers and other information when the applicant is not able to

          supply it; (ii) faxing or scanning, copying, and uploading the paperwork -- which paperwork is

          frequently voluminous, and often has to be rescanned and often has to be sent to multiple parties;

          (iii) spinning blood samples through a centrifuge; (iv) processing and labeling the blood samples; (v)

          processing and labeling the urine or other samples; (vi) packaging the paperwork and samples in the

          appropriate boxes; (vii) affixing the proper Fedex or other address labels to each box; (viii) driving

          the samples to Fedex or arranging for pick up; (ix) closing out each case in the ExamOne portal; and

          (x) calling the next days’ applicants to schedule and/or confirm. These “post-exam” tasks take

          Mobile Examiners numerous hours to complete, often a full hour for each applicant.

                  28.     In addition to all of the above tasks, Mobile Examiners have to complete a number

          of additional administrative type tasks, including (i) reviewing e-mails from ExamOne, which e-mails


                                                             5


                                                         5 of 17
FILED: NEW YORK COUNTY CLERK 04/09/2019 11:25 AM                                                   INDEX NO. 652069/2019
NYSCEF DOC. NO. 2   Case 1:19-cv-05194-UA Document 1-1 Filed 06/03/19 Page 9 of 21NYSCEF: 04/09/2019
                                                                       RECEIVED




          number 5-10 a day and frequently have to be responded to; (ii) reviewing instructions and advisories

          which ExamOne sends on a variety of topics, including instructions regarding the completion of

          paperwork for each insurance company, instructions regarding the drawing of blood, instructions

          regarding the conduct of paramed exams, and instructions regarding the use of the ExamOne portal

          and other ExamOne systems; (iii) conducting quarterly deletion of patient health information; and

          (iv) conducting periodic software upgrades. Completing these administrative tasks takes significant

          time, but again, Mobile Examiners are not paid for it.

                   29.   What is more, in circumstances where a Mobile Examiner prepares for and travels to

          an applicant’s home or office for an exam, but the applicant is not present, refuses to be examined,

          or otherwise does not go forward with the exam, the Mobile Examiner is not paid, or is at most paid

          a nominal $10 fee – despite the Mobile Examiner having expended significant time and expense to

          prepare for and travel to the exam, wait a requisite 15-20 minutes for the applicant to arrive, and

          complete and submit required paperwork.

                   30.   Further, if a Mobile Examiner is unable to obtain a blood or urine sample from the

          applicant, or does not obtain all required information and signatures on the paperwork, again the

          Mobile Examiner is not paid – despite the Mobile Examiner’s expenditure of significant time and

          money.

                   31.   In sum, mobile exams take hours to complete, yet Mobile Examiners are paid on

          average a mere $20.00 per exam – and only receive that payment if the patient shows up and the

          exam can be completed. Otherwise, the Mobile Examiner is paid nothing.

          Mobile Examiners’ Unreimbursed Expenses

                   32.   What is more, Mobile Examiners are not reimbursed or compensated for their travel

          expenses, such as gas, tolls, parking, mileage, and car maintenance (for those who drove), and bus,

          train, subway, and/or taxi fares (for those who took public transportation). Such expenses are


                                                             6


                                                         6 of 17
FILED: NEW YORK COUNTY CLERK 04/09/2019 11:25 AM                                                    INDEX NO. 652069/2019
NYSCEF DOC. NO. 2Case    1:19-cv-05194-UA Document 1-1 Filed 06/03/19 Page 10 of 21
                                                                        RECEIVED  NYSCEF: 04/09/2019




         extensive, averaging 200-300 miles and 2-3 tanks of gas a week.

                   33.   Mobile Examiners also incur numerous other additional unreimbursed expenses,

         including for (i) medical equipment, such as a stethoscope, blood pressure cuff, electrocardiogram or

         EKG machine, centrifuge, butterfly needles, tubes, bandages, a scale, and measuring tape; (ii) office

         supplies, such as computers, scanners, printers, paper, toner/ink, pens, notebooks, and clipboards;

         (iii) coolers and/or refrigerators to keep blood and/or urine samples cool; and (iv) work-related

         attire.

                   34.   Defendants require Mobile Examiners to incur these expenses, but despite due

         demand, have and continue to fail to provide reimbursement for them.

                   35.   These expenses are extensive, and total hundreds of dollars a week.

         Defendants’ Failure to Pay Minimum Wage, Overtime, and Spread Of Hours Pay

                   36.   Mobile Examiners are only paid a single fee for each exam they performed, not

         hourly. Such payments average at about $20.00 an exam.

                   37.   As described above, Mobile Examiners spend numerous hours for each exam they

         perform. When taking into account both the time actually performing exams, the time traveling to

         and from exams, the extensive pre and post-exam work in connection with each exam, the

         uncompensated administrative tasks Mobile Examiners are required to perform, and their extensive

         unreimbursed expenses, Mobile Examiners are paid well below the New York minimum wage for

         their work.

                   38.   This is particularly the case in light of the facts that (i) Mobile Examiners are not

         paid if exams are not completed and (ii) Mobile Examiners are not paid at all or are at most paid $10

         if the applicant fails to be available for their exam; what is termed a “no-show.”

                   39.   In sum, Mobile Examiners expend countless hours and dollars in expenses – and are

         paid a mere approximate $20 per mobile exam. Mobile Examiners thus are being paid far less than


                                                             7


                                                         7 of 17
FILED: NEW YORK COUNTY CLERK 04/09/2019 11:25 AM                                                 INDEX NO. 652069/2019
NYSCEF DOC. NO. 2Case    1:19-cv-05194-UA Document 1-1 Filed 06/03/19 Page 11 of 21
                                                                        RECEIVED  NYSCEF: 04/09/2019




         minimum wage.

                 40.    Mobile Examiners also frequently work more than 40 hours a week. Yet Mobile

         Examiners are never paid overtime wages as required under New York law.

                 41.    Mobile Examiners also log more than ten hours in a single day or log multiple shifts

         in a single day spanning more than ten hours. But Mobile Examiners never receive spread-of-hours

         pay as required by New York law.

                 42.    Notably, Mobile Examiners are required by Defendants to “clock in” and “clock

         out” – despite the fact that they are not paid hourly, but, rather, by the exams performed.

                 43.    In Defendants’ instructions to Mobile Examiners regarding “clocking in” and

         “clocking out,” Defendants noted that they were requiring such “clocking in” and “clocking out”

         pursuant to law, including the laws requiring that Mobile Examiners be paid at least minimum wage.

         This demonstrates Defendants’ awareness of such issues, and their knowing violation of law.

                 44.    Despite the fact that as alleged above, Mobile Examiners performed hours of work

         outside of actual exams, Defendants only allowed Mobile Examiners to “clock in” and “clock out”

         when actually performing exams. Defendants’ records regarding Mobile Examiners’ “clocked”

         hours thus do not reflect the hours they actually worked.

                 45.    Following the initiation of litigation related to Defendants’ practices, Defendants

         changed their “clocking in” instructions. Specifically, Defendants instructed Mobile Examiners to

         “clock in” whenever performing any work related to ExamOne and/or insurance applicants,

         including the “pre exam” and “post-exam” work, as described above.

                 46.    Following this change in policy, several mobile Examiners logged 50 hours or more a

         week.

                 47.    In response to the clear demonstration of the fact that Mobile Examiners are

         working well in excess of 40 hours a week – without receiving overtime or other requisite


                                                           8


                                                       8 of 17
FILED: NEW YORK COUNTY CLERK 04/09/2019 11:25 AM                                                     INDEX NO. 652069/2019
NYSCEF DOC. NO. 2Case       1:19-cv-05194-UA Document 1-1 Filed 06/03/19 Page 12 of 21
                                                                           RECEIVED  NYSCEF: 04/09/2019




         compensation – Defendants quickly reverted to their previous policy and only allowed Mobile

         Examiner to be “clocked in” when actually seeing patients.

                 48.     Defendants also engaged in other practices to avoid paying overtime, including (i)

         asking Mobile Examiners to revise their hours – or actually revising Mobile Examiners’ hours for

         them; (ii) blocking off Mobile Examiners’ schedules when they are working “too many” hours in a

         given week; and (iii) taking applicants off a Mobile Examiners’ schedule and giving them to another

         Mobile Examiner when the Examiner in question has “too many” hours in a given week.

                 49.     This conduct demonstrates knowing violation of the New York Labor law and other

         applicable laws.

                 50.     What is more, Defendants fail to maintain adequate records of the hours worked and

         services performed by Mobile Examiners, as well as the amounts paid to Mobile Examiners – again

         in clear violation of law.

                                               CLASS ALLEGATIONS

                 51.     Plaintiff brings this action on behalf of herself and all other similarly situated

         individuals (the “Class”) pursuant to Rule 23 of the Federal Rules of Civil Procedure. Plaintiff and

         the Class were or are employed by Defendants as Mobile Examiners in New York during the

         applicable statutory period.

                 52.     Plaintiff and the Class are current and former employees of Defendants within the

         meaning of the NY Labor Law and were employed by Defendants within six years of the date this

         Complaint was filed.

                 53.     The proposed Class is defined as follows:

                 All persons who were employed in the State of New York by Defendants as Mobile
                 Examiners (or similar job position), whether designated as independent contractors or
                 employees, at any time in the six years prior to the filing of this Complaint.

                 54.     Excluded from the Class are Defendants and their officers and directors.


                                                             9


                                                         9 of 17
FILED: NEW YORK COUNTY CLERK 04/09/2019 11:25 AM                                                  INDEX NO. 652069/2019
NYSCEF DOC. NO. 2Case      1:19-cv-05194-UA Document 1-1 Filed 06/03/19 Page 13 of 21
                                                                          RECEIVED  NYSCEF: 04/09/2019




                 55.      Plaintiff reserves the right to amend or modify the Class definition in connection

         with a motion for class action certification or as warranted by discovery.

                 56.      This action has been brought and may properly be maintained on behalf of the Class

         proposed herein under the criteria set forth in CPLR Section 901 et seq. The Class claims satisfy the

         numerosity, commonality, predominance, typicality, adequacy, superiority, and ascertainability

         requirements of the provisions of the CPLR.

                 57.      Numerosity. Although the exact number and identity of Members of the Class are

         uncertain and can only be ascertained through appropriate discovery, the number is great enough

         that joinder would be impracticable. Upon information and belief, Defendants employ hundreds if

         not thousands of individuals as Mobile Examiners in New York State.

                 58.      Commonality and Predominance. There are questions of law and fact that are

         common to the Class and predominate over any questions affecting only individual members of the

         Class. The damages sustained by Plaintiff and the other members of the Class flow from the

         common nucleus of operative facts surrounding Defendants’ misconduct.

                 59.      Questions of law and fact common to the Class as a whole include, but are not

         limited to, the following:

                       a. Whether Defendants failed and continue to fail to pay minimum wage in violation of
                       the NY Labor Law;

                       b. Whether Defendants’ failure to pay minimum wage to Plaintiff and the Class was
                       willful within the meaning of the NY Labor Law;

                       c. Whether Defendants failed and continue to fail to pay overtime compensation in
                       violation of the NY Labor Law;

                       d. Whether Defendants’ failure to pay overtime to Plaintiff and the Class was willful
                       within the meaning of the NY Labor Law;

                       e. Whether Defendants failed and continue to fail to pay spread-of-hours in violation
                       of NY Labor Law;

                       f. Whether Defendants’ failure to pay spread-of-hours to Plaintiff and the Class was

                                                            10


                                                        10 of 17
FILED: NEW YORK COUNTY CLERK 04/09/2019 11:25 AM                                                     INDEX NO. 652069/2019
NYSCEF DOC. NO. 2Case      1:19-cv-05194-UA Document 1-1 Filed 06/03/19 Page 14 of 21
                                                                          RECEIVED  NYSCEF: 04/09/2019




                       willful within the meaning of the NY Labor Law;

                       g. Whether Defendants failed and continue to fail to reimburse employees for
                       necessary expenses in violation of the NY Labor Law;

                       h. Whether Defendants failed and continue to fail to provide a detailed statement
                       concerning wage calculations as required by the NY Labor Law; and

                       i. Whether Defendants failed and continue to fail to make and maintain accurate
                       records of actual time worked by Plaintiff and the Class in violation of the NY Labor
                       Law.

                 60.      Any defenses raised by Defendants, to the extent that any such defenses apply, are

         applicable generally to Plaintiff and the entire Class, and are not distinguishable as to individual class

         members.

                 61.      Typicality. The claims of the Plaintiff herein are typical of the claims of the members

         of the Class as a whole, all of whom have sustained and/or will sustain damages, as a result of the

         common course of conduct of Defendants as complained of in this class action complaint. The

         claims of Plaintiff are typical of the Class because Defendants subjected all Class members to the

         same course of conduct.

                 62.      The claims for violation of the NY Labor Law are brought pursuant to CPLR

         Section 901 et. seq. by Plaintiff on behalf of herself and the Class, because Plaintiff’s claims are

         similar to the claims of the members of the Class.

                 63.      Plaintiff and the Class are similarly situated, have substantially similar contract

         agreements and pay provisions, and are subject to Defendants’ common practice, policy, or plan of

         failing to keep accurate records and failing to pay minimum wage, overtime, and spread-of-hours pay

         in violation of the NY Labor Law.

                 64.      Adequacy. Plaintiff will fairly and adequately represent and protect the interests of

         the members of the Class. Plaintiff has retained attorneys highly experienced in the prosecution of

         complex employment and labor law class action litigation. Neither Plaintiff nor her attorneys have


                                                             11


                                                         11 of 17
FILED: NEW YORK COUNTY CLERK 04/09/2019 11:25 AM                                                    INDEX NO. 652069/2019
NYSCEF DOC. NO. 2Case     1:19-cv-05194-UA Document 1-1 Filed 06/03/19 Page 15 of 21
                                                                         RECEIVED  NYSCEF: 04/09/2019




         any interests antagonistic to the Class. Plaintiff and her counsel are committed to vigorously

         prosecuting this action on behalf of the proposed Class and have the financial resources to do so.

                 65.      Superiority. Plaintiff and Class members have all suffered and will continue to suffer

         harm and damages as a result of Defendants’ unlawful and wrongful conduct. A class action is

         superior to all other available methods for the fair and efficient adjudication of this lawsuit.

                 66.      Individual litigation of the claims of all Class members is economically unfeasible and

         procedurally impracticable. While the aggregate damages sustained by the Class likely total millions

         of dollars, the individual damages incurred by each Class member resulting from Defendants’

         wrongful conduct may be too small to warrant the expense of individual suits. Individual Class

         members may not be willing or able to prosecute separate claims, and even if every Class member

         could afford individual litigation, the court system would be unduly burdened by individual litigation

         of such cases.

                 67.      Individual Class members do not have a significant interest in individually controlling

         the prosecution of separate actions, and the individualized litigation would also present the potential

         for varying, inconsistent, or contradictory judgments and would magnify the delay and expense to all

         parties and to the court system resulting from multiple trials of the same factual issues. Plaintiff

         knows of no difficulty in the management of this action that would preclude its maintenance as a

         class action. To the contrary, a class action in this matter will avoid case management difficulties and

         provide multiple benefits, including efficiency, economy of scale, unitary adjudication with

         consistent results, and equal protection of the rights of each Class member, all by way of the

         comprehensive and efficient supervision of the litigation by a single court.

                 68.      Ascertainability. The identity and address of each Class member can be readily

         ascertained through Defendants’ records. Class members may be notified of the pendency of this

         action via first class mail and/or by use of techniques in a form of notice that has been used


                                                            12


                                                        12 of 17
FILED: NEW YORK COUNTY CLERK 04/09/2019 11:25 AM                                                     INDEX NO. 652069/2019
NYSCEF DOC. NO. 2Case    1:19-cv-05194-UA Document 1-1 Filed 06/03/19 Page 16 of 21
                                                                        RECEIVED  NYSCEF: 04/09/2019




         customarily in class actions, subject to court approval.

                                                  COUNT I
                            Failure to Pay Minimum Wage under NY Labor Law § 652

                 69.     Plaintiff repeats and realleges all preceding paragraphs as if fully set forth herein.

                 70.     At all times relevant to this action, Defendants were Plaintiff’s employers within the

         meaning of New York Labor Law §§ 2 and 651.

                 71.     At all times relevant to this action, Plaintiff was Defendants’ employee within the

         meaning of New York Labor Law §§ 2 and 651.

                 72.     Defendants willfully required, suffered, or permitted Plaintiff to work for less than

         the minimum wage in violation of the State Minimum Wage Act, New York Labor Law § 652.

                 73.     As a result of Defendants’ New York Labor Law violations, Plaintiff and the Class

         she seeks to represent are entitled to recover from Defendants amounts to be proven at trial for

         unpaid minimum wages, liquidated damages equal to 100% of the total wages found to be due,

         reasonable attorney’s fees, and the costs of the action, pursuant to New York Labor Law § 663(1).

                                                 COUNT II
                   Failure to Pay Overtime Under NY Labor Law § 652, 12 NYCRR § 142-2.2

                 74.     Plaintiff repeats and realleges all preceding paragraphs, as if fully set forth herein.

                 75.     At all times relevant to this action, Defendants were Plaintiff’s employers within the

         meaning of New York Labor Law §§ 2 and 651.

                 76.     At all times relevant to this action, Plaintiff was Defendants’ employee within the

         meaning of New York Labor Law §§ 2 and 651.

                 77.     Defendants willfully failed to pay Plaintiff overtime compensation at a rate of 1.5

         times her regular rate of pay for each hour worked in excess of 40 hours in a workweek as required

         under New York Labor Law §§ 650 et seq., 12 NYCRR § 146-1.4.

                 78.     As a result of Defendants’ New York Labor Law violations, Plaintiff and the Class


                                                             13


                                                        13 of 17
FILED: NEW YORK COUNTY CLERK 04/09/2019 11:25 AM                                                     INDEX NO. 652069/2019
NYSCEF DOC. NO. 2Case    1:19-cv-05194-UA Document 1-1 Filed 06/03/19 Page 17 of 21
                                                                        RECEIVED  NYSCEF: 04/09/2019




         she seeks to represent are entitled to recover from Defendants amounts to be proven at trial for

         unpaid overtime wages, liquidated damages equal to 100% of the total wages found to be due,

         reasonable attorney’s fees, and the costs of the action, pursuant to New York Labor Law § 663(1).

                                                COUNT III
               Failure to Pay Spread-of-Hours Under NY Labor Law § 652, 12 NYCRR § 142-2.2

                   79.   Plaintiff repeats and realleges all preceding paragraphs, as if fully set forth herein.

                   80.   Plaintiff routinely worked more than ten hours per day.

                   81.   Defendants willfully failed to pay Plaintiff an extra hour of pay at the basic minimum

         wage rate for each day Plaintiff had a spread of hours in excess of ten hours per day, in violation of

         New York Labor Law §§ 650 et seq.

                   82.   As a result of Defendants’ New York Labor Law violations, Plaintiff and the Class

         she seeks to represent are entitled to recover from Defendants an amount to be proven at trial for

         unpaid spread-of-hours pay, liquidated damages equal to 100% of the spread-of-hours pay found to

         be due, reasonable attorney’s fees, and costs of the action, pursuant to New York Labor Law §

         663(1).

                                                  COUNT IV
                          Violation of Wage Theft Prevention Act, NY Labor Law § 195

                   83.   Plaintiff repeats and realleges all preceding paragraphs, as if fully set forth herein.

                   84.   Plaintiff’s paystubs do not identify Plaintiff’s rate or rates of pay and basis thereof,

         the regular hourly rate or rates of pay, the overtime rate or rates of pay, the number of regular hours

         worked, the number of overtime hours worked, the applicable piece rate or rates of pay, or the

         number of pieces completed at each piece rate, as required under the Wage Theft Prevention Act,

         NY Labor Law § 195.

                   85.   Defendants willfully failed to provide this required information along with Plaintiff’s

         paystubs.


                                                             14


                                                        14 of 17
FILED: NEW YORK COUNTY CLERK 04/09/2019 11:25 AM                                                   INDEX NO. 652069/2019
NYSCEF DOC. NO. 2Case    1:19-cv-05194-UA Document 1-1 Filed 06/03/19 Page 18 of 21
                                                                        RECEIVED  NYSCEF: 04/09/2019




                  86.    The failure to provide adequate paystub information obstructed Plaintiff’s ability to

         determine whether she was being paid in compliance with state and federal law.

                  87.    As a result of Defendants’ violation of the Wage Theft Prevention Act, Plaintiff and

         the members of the Class she seeks to represent are each entitled to recover $250 for each work day

         that the violations occurred or continue to occur, not to exceed a total of $5,000, together with costs

         and reasonable attorney’s fees.

                                              REQUEST FOR RELIEF

                         WHEREFORE, Plaintiff respectfully requests relief against Defendants as set forth

         below:

              a.        Determining that the Class claims alleged herein may be maintained as a class action
         pursuant to Section 901 of the CPLR et. seq. and issuing an order certifying the Class as defined
         above;

             b.         Appointing Plaintiff MARIA VECCHIO as the representative of the Class and her
         Counsel as Class counsel;

               c.        Issuing notice to the Class of this action;

             d.         Awarding Plaintiff and the Class unpaid minimum wages and an additional equal
         amount as liquidated damages, pursuant to NY Labor Law §§ 198(1-a), 663(1);

             e.         Awarding Plaintiff and the Class unpaid overtime wages and an additional equal
         amount as liquidated damages, pursuant to NY Labor Law § 663(1);

               f.      Awarding Plaintiff and the Class unpaid spread-of-hours pay, as well as an additional
         equal amount as liquidated damages pursuant to NY Labor Law § 663(1);

              g.        Awarding Plaintiff and the Class damages for violations of the Wage Theft
         Prevention Act, pursuant to NY Labor Law § 198(1-d);

             h.       Awarding Plaintiff pre-judgment and post-judgment interest, pursuant to New York
         CPLR §§ 5001 and 5004;

               i.      Awarding Plaintiff the costs of this action together with reasonable attorney’s fees
         pursuant to NY Labor Law §§ 198 and 663(1);

                 j.       Awarding damages, including actual, general, special, incidental, statutory, punitive,
         treble, liquidated, and consequential to Plaintiff and Class members in an amount to be determined
         at trial;

                                                            15


                                                        15 of 17
FILED: NEW YORK COUNTY CLERK 04/09/2019 11:25 AM                                                                                                                                                                                              INDEX NO. 652069/2019
NYSCEF DOC. NO. 2                                           Case 1:19-cv-05194-UA Document 1-1 Filed 06/03/19 Page 19 of 21                                                                                                           RECEIVED NYSCEF: 04/09/2019




                         k.                                        a                                judgment           that        the        practices                    complained                   of     herein           are    unlawful
                                                  Issuing               declaratory

              under       the          NY        Labor       Law,          Article             6,   §§
                                                                                                          190     et seq.      and       Article                19,         §§
                                                                                                                                                                                   650       et seq.;




                          1.                                       an     injunction                                          Defendants                        from              continued              unlawful               practices,
                                                  Issuing                                           prohibiting

              policies          and     patterns             set       forth         herein;



                         m.                       Awarding               pre-judgment                     and      post-judgment                            interest               as     provided             by       law;


                                                                                                    attorneys'
                         n.
                                                  Awarding               reasonable                                     fees           and         costs;           and



                         o.
                                                  Awarding
                                                                          such         other        and      further          relief         that        this          Court              deems         appropriate.




              Dated:           April        9,    2019

                                                                                                                                             Respectfully                          submitted,




                                                                                                                                             Danielle                 J.    Marlow

                                                                                                                                             Salvatore                     C.     Badala

                                                                                                                                             NAPOLI                        SHKOLNIK                          PLLC
                                                                                                                                             360        Lexington                        Avenue,             11th       Floor

                                                                                                                                             New            York,               New        York         10017

                                                                                                                                             Telephone:                                     397-1000
                                                                                                                                                                                 (212)

                                                                                                                                             Fax:
                                                                                                                                                         (646)
                                                                                                                                                                            843-7603

                                                                                                                                             Email:             dmarlow@iispalilaw.com

                                                                                                                                             CounselforPlaintif




                                                                                                                              16




                                                                                                                       16 of 17
FILED: NEW YORK COUNTY CLERK 04/09/2019 11:25 AM                                                                                                                                                                                                                         INDEX NO. 652069/2019
NYSCEF DOC. NO. 2                                                Case 1:19-cv-05194-UA Document 1-1 Filed 06/03/19 Page 20 of 21                                                                                                                             RECEIVED NYSCEF: 04/09/2019




              SUPREME                           COURT                   OF THE                   STATE                    OF          NEW YORK
              COUNTY                         OF NEW                    YORK
                                                                                                                                                                                                                                 652069/2019
              MARIA                     VECCHIO,                        individually,                       and          on          behalf                 of        all

              others           chdlarly-situated,




                                                                                                     Plaintiff                                                                                     |
                       -against-




              QUEST                     DIAGNOXTICS                                  INC.,

              EXAMONE                            WORLD                     WIDE,                 INC.,                and

              EXAMONE                            LLC,
                                                                                                      Defs;:dants..




                                                                                                                 CLASS                      ACTION                               COMPLAINT



                                                                                                                 NAPOLI                     SHKOLNIK,                               PLLC
                                                                                                                                                                                 11*
                                                                                                          360          Lexington                        Ave.,                             Floor

                                                                                                           New                York,              New              York                  10017

                                                                                                                          Tel:            (212)397-1000

                                                                                                                         Fax:             (646)              257-5081

                                                                                                                              Attorneys                      Plaintiff



              The        üñd        -ig-ed               attorney              hereby            certifics,                 pursuant                   to        22         NYCRR                  130-1.1a         that     she       has         read      the     within

              papers           and       that       same          are       not      frivolous                   as    that          term         is        defined                in    22       NYCRR             130-1.1(c)




                                                                                                                                             Damele                         J.   Marlow,                Esq.



              Service              of    a                 of   the       within                                                                                                                  is                 ad=4*ad
                                             copy                                                                                                                                                       hereby

              Dated,

                                   Attorney(s)                  for



              PLEASE                    TAKE         NOTICE:
                                   O NOTICE                       OF ENTRY
                                                    that        the     within          is   a (certified)                    true        copy         of        an                                                duly     entered           in     the    office      of    the

                                                    clerk         of     the      within         named                court          on    _                                                            200_.


                                   O         NOTICE                   OF SETTLEMENT
                                                    that        an       order                                                                                          of       which            the     within      is   a true
                                                                                                                                                                                                                                        copy
                                                    will         be      prescñted                  for     canla-ant                       to    the            HON.                                                            one     of        the     judges        of    the

                                                    within              named              Court,          at                                                                                                         on                                              200

                                                    at                               O'clock                           .M.




              Dated,

                                                                                                                                                                        Yours,             etc.

                                                                                                                                                                            NAPOLI              SHKOLNIK,                  PLLC




                                                                                                                                             17 of 17
                      Case 1:19-cv-05194-UA Document 1-1 Filed 06/03/19 Page 21 of 21

               NYSCEF - New York County Supreme Court
               Confirmation Notice
               This is an automated response for Supreme Court cases. The NYSCEF site has received your
               electronically filed documents for the following case.

                                                                         652069/2019

                                                    Maria Vecchio v. Quest Diagnostics Inc. et al

                                                           Assigned Judge: None Recorded

                Documents Received on                           04/09/2019 11:25 AM

                  Doc #           Document Type                                                                Motion #
                  1               SUMMONS
                                  Does not contain an SSN or CPI as defined in 202.5(e) or 206.5(e)
                  2               COMPLAINT
                                  Does not contain an SSN or CPI as defined in 202.5(e) or 206.5(e)


                Filing User
                      Name:        Danielle J Marlow
                      Phone #:     212-397-1000                     E-mail Address:          dmarlow@napolilaw.com
                      Fax #:       646-843-7603                     Work Address:            400 Broadhollow Road
                                                                                             Melville, NY 11747




                E-mail Notifications
                   An e-mail notification regarding this filing has been sent to the following address(es) on
                   04/09/2019 11:25 AM :
                   MARLOW, DANIELLE J - dmarlow@napolilaw.com




                      NOTE: If submitting a working copy of this filing to the court, you must include
                      as a notification page firmly affixed thereto a copy of this Confirmation Notice.


Hon. Milton A. Tingling, New York County Clerk and Clerk of the Supreme Court
Phone: 646-386-5956     Website: http://www.nycourts.gov/courts/1jd/supctmanh/county_clerk_operations.shtml


NYSCEF Resource Center - EFile@nycourts.gov
Phone: (646) 386-3033 Fax: (212) 401-9146   Website: www.nycourts.gov/efile

                                                              Page 1 of 1
